Citation Nr: 0711918	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  06-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to Specially Adapted Housing or a Special Home 
Adaptation Grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2003 rating decision by 
the Nashville, Tennessee ("RO") of the Department of 
Veterans Affairs ("VA") that denied the veteran's claim for 
entitlement to Specially Adapted Housing or a Special Home 
Adaptation Grant.  The Board received confirmation from the 
Social Security Death Index that the veteran died December 
[redacted], 2006.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1960 to May 1975.

2.  On March 16, 2007, the Board was notified by the 
Nashville, Tennessee VARO that the veteran died in December 
2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).

ORDER

The appeal is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


